—Order, Supreme Court, Bronx County (Kenneth Thompson, Jr., J.), entered December 11, 1998, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The motion was properly denied since issues of fact exist as to whether the elevator door that swung open pinning the 12-year-old plaintiffs hand against a wall was defective, whether defendant created or had constructive knowledge of the allegedly defective door (see, Briones v BSC Sec. Corp., .224 AD2d 200), and whether the unidentified elevator passenger’s act of forcefully opening the elevator door and, in so doing, pinning *101the child’s hand, was an intervening and superseding cause of the infant plaintiffs harm or simply a foreseeable consequence of defendant’s alleged negligence (see, Derdiarian v Felix Contr. Corp., 51 NY2d 308, 315-316). Concur — Nardelli, J. P., Williams, Tom, Lerner and Rubin, JJ.